202 S.W.3d 926 (2006)
GENE C. STEELE, ET AL., Appellants,
v.
JOHN B. McDONALD, ET AL., Appellees.
No. 10-05-00266-CV.
Court of Appeals of Texas, Tenth District, Waco.
Opinion delivered and filed October 26, 2005.
Before Chief Justice GRAY, Justice VANCE, and, Justice REYNA.

MEMORANDUM OPINION
PER CURIAM.
The Clerk of this Court notified the appellants that this appeal would be dismissed for want of prosecution if the appellants did not, within 21 days, pay the trial court clerk's fee for preparation of the clerk's record or make the necessary arrangements for paying that fee and notify the Clerk of this Court of the actions taken. See TEX. R. APP. P. 37.3(b), 42.3. The trial court clerk has advised that no payment has been received and no arrangements have been made. Accordingly, the appeal is dismissed for want of prosecution. Id.